TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00187-CR


                            Horacio Palacious Martinez, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 18-0930-K277, THE HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief was originally due August 14, 2020. On counsel’s motions, the

time for filing was extended to November 16, 2020. Appellant’s counsel has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief. We grant in part

the motion for extension of time and order appellant to file a brief no later than December 14,

2020. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on December 2, 2020.



Before Justices Goodwin, Triana, and Smith

Do Not Publish